PER CURIAM:
Cindy Nelson appeals the district court’s order dismissing her civil action seeking review of state court judgments. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Nelson v. Wong, No. CA-04-307-5-F (E.D.N.C. Mar. 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED